Citation Nr: 1425813	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  13-21 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1988 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the VA Regional Office (RO) in Togus, Maine.  

The Veteran also appealed the issue of service connection for tinnitus, which was granted in a January 2014 rating decision.  As the Veteran has not disagreed with the effective date assigned, the Board concludes that the only issue remaining on appeal is that listed on the first page.

Since the last supplemental statement of the case (SSOC), additional evidence has been received, without a waiver, in the form of a statement from the Veteran.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the statement is merely cumulative or duplicative of information already in the claims file and therefore, considered by the RO.  Consequently, a remand is not necessary.


FINDING OF FACT

Bilateral hearing loss was not present during service, was not manifest within one year of discharge from service, and a currently diagnosed bilateral hearing loss disability did not develop as a result of any incident during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in December 2012 regarding the type of evidence necessary to establish his claim for service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured examinations in furtherance of the claim.  Pertinent VA examinations were obtained in December 2012 and January 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

As the Veteran has been granted service connection for tinnitus, in-service acoustic trauma is conceded.

The Veteran's November 1987 entrance examination showed normal ears; in his report of medical history, he denied ear trouble and hearing loss.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
0
LEFT
10
0
15
20
15

A hearing conservation form includes the results of audiograms in September 1988 and July 1991.  In September 1988, the Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
0
LEFT
5
0
5
5
0

The July 1991 audiogram shows that he had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
5
LEFT
10
0
5
5
5


His discharge examination in July 1991 also showed normal ears and the Veteran again denied ear trouble and hearing loss.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
10
5
LEFT
10
0
5
5
5

His STRs reflect no treatment for, or diagnosis of, bilateral hearing loss.  

The Veteran contends that the audiometric readings in service were not correct in that audiometer was not calibrated and the transcript of the readings from the audiometer was not transcribed correctly into the examination reports.  See, e.g., January 2013 notice of disagreement and July 2013 substantive appeal.  The Veteran also questioned the different audiometer results shown on separation in July 1991 and the hearing conservation form findings also in July 1991 and that it was unknown which of those, if either, were correct.  Id.  The Veteran reported that his hearing was only tested once in July 1991 with multiple sets of data recorded.  Id.

Post-service treatment records reveal that the Veteran had impacted cerumen in his right ear in October 1998.  Although the Veteran reported that his right ear had been stuffy, no hearing loss was reported.  A March 2000 record shows that the Veteran complained of muffled hearing and lots of wax for a few days.  Examination revealed that the Veteran's hearing was muffled; it was opined to be most likely due to cerumen impaction bilaterally.  The Veteran could not hear finger rubbing.  The record shows that after curetting and irrigation, the Veteran immediately felt relief of his muffled hearing and was able to hear finger rubbing bilaterally.  The Veteran was diagnosed with bilateral ceruminosis.  No sensorineural bilateral hearing loss is shown in his treatment records.  

The Veteran was afforded a VA examination in December 2012.  A bilateral hearing loss disability as defined by VA based on speech discrimination scores was shown.  The examiner opined that the Veteran's hearing loss was less likely as not related to service.  The examiner noted that the November 1987 entrance examination showed a mild loss for the left ear and that the July 1991 separation examination showed hearing levels to be within normal limits bilaterally, with no significant deterioration of hearing in comparison to enlistment and was not evident of acoustic trauma during service.  The examiner opined that although the left ear showed hearing loss, hearing loss related to noise exposure was not known to be progressive after the fact.  The examiner also noted that right ear thresholds were within normal limits.  The examiner also opined that the Veteran had left ear hearing loss prior to service which was not aggravated beyond normal progression.  The rationale was that there was a mild loss at 6000 Hertz on enlistment; however, auditory threshold at separation was within normal limits at that frequency.

The Veteran was afforded another VA examination in January 2014.  A bilateral hearing loss disability as defined by VA was not shown.  The examiner opined that there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hertz bilaterally.  The examiner also opined that the Veteran's bilateral hearing loss was not at least as likely as not related to service.  The rationale was that the Veteran's enlistment and separation examinations documented hearing to be within normal limits for both ears using objective audiometric data with no significant shifts in thresholds for either ear occurring during military service.  The examiner reported that there was no evidence to support that a noise-induced hearing loss occurred during the Veteran's military service.  The examiner noted that noise-induced hearing loss with delayed onset was not supported in the peer review literature or in the field; the examiner cited to medical literature.  The examiner concluded that it was less likely as not that the Veteran's current hearing loss was related to noise exposure while in service.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is not warranted.  Although the Veteran has conceded in-service acoustic trauma and has a current diagnosis of bilateral hearing loss as defined by VA, the evidence does not support a finding of a nexus.  In finding that the Veteran has a current bilateral hearing loss disability, the Board acknowledges that the January 2014 examination did not show that the Veteran's hearing loss met VA's definition of hearing loss.  However, as the December 2012 examination did show a hearing loss disability as defined by VA, when affording the Veteran the benefit-of-the-doubt, the Board concludes that he does in fact having a current bilateral hearing loss disability for VA purposes.  

Initially, although the Veteran's entrance examination shows some degree of left ear hearing loss as noted by the December 2012 VA examiner, it does not show a bilateral hearing loss disability as defined by VA.  Therefore, the Board finds that the Veteran was presumed sound at entrance to service.  The evidence fails to show that the Veteran's current bilateral hearing loss disability as defined by VA is related to his in-service acoustic trauma.

No medical professional has provided any opinion indicating that the Veteran's current bilateral hearing loss is related to his in-service acoustic trauma.  The December 2012 and January 2014 examiners provided negative nexus opinions supported by thorough rationales that took into account the Veteran's in-service noise exposure.  Both examiners indicated that there was no threshold shift between entrance and separation; the December 2012 examiner opined that hearing loss related to noise exposure was not known to be progressive after the fact, while the January 2014 examiner opined that noise-induced hearing loss with delayed onset was not supported in the peer review literature or in the field.  Furthermore, the January 2014 examiner cited to medical literature in support of their opinion.  While the absence of hearing loss in service is not a bar to service connection, both examiner's opinions provide other rationale than relying on the absence of hearing loss at discharge from service.  Therefore, the Board accords the VA examiners' opinions great probative value.  

Additionally, the fact that treatment records in 1998 and 2000 fail to show bilateral hearing loss supports the examiners' opinions that the Veteran's bilateral hearing loss is not related to service.  As noted by the January 2014 examiner, delayed onset of noise-induced hearing loss is not supported by peer review literature or in the field.  While the Veteran had impacted cerumen in his right ear in 1998 and bilateral ceruminosis in 2000, these records fail to show findings of hearing loss unrelated to the cerumen.  In this case, the March 2000 record specifically shows that the Veteran's complaints of muffled hearing were improved following removal of the cerumen.  The fact that these records show that Veteran did not complain of any hearing loss since service weighs against a finding that the Veteran's bilateral hearing loss began in service or is otherwise related to his in-service acoustic trauma.  

The Board acknowledges the Veteran statements regarding the audiometry readings in service being incorrect.  However, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  In this case, clear and convincing evidence to show that the audiometer readings in service were incorrect has not been shown.  The only evidence that has been submitted is the Veteran's unsubstantiated claim that the in-service readings were incorrect.  To the extent that the July 1991 hearing conservation findings differ from those shown on discharge, the puretone thresholds were identical for the left ear and only differed for the right ear at 500 Hertz and 2000 Hertz by five decibels.  Considering that the findings listed in the separation examination and noted by the examiners were worse than those shown on the hearing conversation worksheet, the Veteran is not harmed by the examiners considering the evidence most favorable to him.  The evidence fails to show that audiometric findings reported on the Veteran's separation examination were not correct.  

Furthermore, to the extent that the Veteran's statements have indicated a continuity of symptomatology, as discussed above, his STRs as well as the 1998 and 2000 treatment records weigh against a finding of hearing loss since service.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertions of events now two decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a claimant's testimony simply because the claimant is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Therefore, the evidence does not support a finding that the Veteran's bilateral hearing loss began in service.  

Here, the first contemporaneous evidence of bilateral hearing loss complaints was in 2012 when the Veteran filed his claim.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of bilateral hearing loss complaints, symptoms, or findings for two decades between the Veteran's military service and the earliest evidence of bilateral hearing loss is itself evidence which tends to show that bilateral hearing loss did not have its onset in service or for many years thereafter.  

The claims folder contains no competent and probative evidence of bilateral hearing loss being associated with the Veteran's active duty.  No medical professional has provided any such opinion to that effect.  Without competent and probative evidence of an association between bilateral hearing loss and his active duty, service connection for bilateral hearing loss is not warranted.

Furthermore, as the evidence fails to show that bilateral hearing loss was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  As discussed above, the earliest evidence of bilateral hearing loss was in 2012, two decades after service.
Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as sensorineural hearing loss is a chronic disease as per 38 C.F.R. § 3.309.  The fact that treatment records and VA examinations did show bilateral hearing loss until 2012 weighs against a finding of a continuity of symptomatology as already set forth above.  In this case, the contemporaneous records weigh against any finding of a continuity of symptomatology since service.  See Curry at 68.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of bilateral hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between bilateral hearing loss and the Veteran's active duty, service connection for bilateral hearing loss is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


